DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

This action is responsive to communications filed on 01/19/2021. Claims 1-17 are pending.
Response to Arguments

Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
The applicant indicated a terminal disclaimer was filed however there are no terminal disclaimers in the file.  See interview summary.

The applicant argued that the claims 11-12 and 16-17 in the priority objection are supported by the application.  The examiner notes that is accurate and a typo is in step a of the priority objection.  Claim 13 is the objected claim, which was noted in part b, ii of the priority objection.  

Priority

This application repeats a substantial portion of prior Application No. 13/027220, 15/355,849 and 16/107,733 and adds claims additional disclosure not presented in the prior application.  Since this application names an inventor or inventors named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to obtain the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.
a. The applicant may cancel the limitations of claim 13. These claim limitations were not disclosed in the parent applications.  
b. Should the applicant not cancel the claim limitations, then the applicant should convert the application to a continuation in part and the new limitations will receive the current application’s filing date with preliminary amendment of 03/20/2020.  
i.  The applicant would be required to file a new oath and declaration.
ii.  The claim limitations would be required to be added to the specification without adding any other new matter.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 13: “The automated process of claim 9 wherein the frames of the second series of objects comprise I-frames, P-frames and B-frames encoded at the second frame rate.” (paragraph 0020 of the application’s publication 
iii.  For other requirements, please 35 U.S.C. 120 and 37 CFR 1.53 and 1.78. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 5, 6, 7, 8, 9, 11, 12, 14  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 5, 4, 7, 8, 9, 11, 12 and 13 of U.S. Patent No. 10,582,233. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is broader in scope than Claim 1 of US 10,582,233.
Regarding Claim 1 of the instant application
Corresponds to Claim 1 of 10,582,233
An automated process executable by a client device to process a media stream of media content that is received via a network, the automated process comprising: 
requesting a first portion of the media stream by the client device transmitting a first HTTP GET request via the network, wherein the first portion of the media stream is encoded to represent a duration in time of the media content with a first number of video frames; 
rendering the video frames of the first portion at a first frame rate by the client device to thereby playback the first portion of the media stream; 
receiving a user instruction at the client device to perform a trick play function that adapts the playback speed of the media stream; 
in response to the user instruction to adapt the playback speed of the media stream, the client device transmitting a second HTTP GET request via the network to thereby request a second portion of the media stream, wherein the second portion of the media stream encodes substantially the same duration in time as the first portion but with a second number of video frames that is different than the first number of video frames used to encode the first portion; and 
rendering the frames of the second portion without degradation of the first frame rate, thereby presenting the second portion of the media stream at a different playback speed than the first portion of the media stream.

A method executable by a client device to process a media stream of media content that is received via a network, the method comprising: 

requesting a first portion of the media stream by the client device transmitting a first HTTP GET request via the network, wherein the first portion of the media stream is encoded with a predetermined duration of the media content with a first number of video frames; 
rendering the video frames of the first portion at a first frame rate by the client device to thereby playback the first portion of the media stream; 
receiving a user instruction at the client device to perform a trick play function that adapts the playback speed of the media stream; 
in response to the user instruction to adapt the playback speed of the media stream, the client device transmitting a second HTTP GET request via the network to thereby request a second portion of the media stream, wherein the second portion is encoded with the same predetermined duration of the media content as the first portion with a second number of video frames that is different than the first number of video frames used to encode the first portion; and 
performing the trick play function to adapt the playback speed of the media stream by the client device rendering the frames of the second portion so that the predetermined duration of the media content represented by the second portion is rendered over a different period of time than the same predetermined duration of the media content represented by the first portion without degradation of the first frame rate.



Claim 2, 3, 5, 6, 7, 8, 9, 11, 12, 14  of the instant application corresponds to Claim 2, 3, 5, 4, 7, 8, 9, 11, 12 and 13 of the US 10,582,233.

Claims 1-3, 5-10 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5-10 and 13 of U.S. Patent No. 10, 075,744. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is broader in scope than Claim 1 and 7 of US 10,075,744.
Regarding Claim 1 of the instant application
Corresponds to Claim 1 and 7 10,075,744
An automated process executable by a client device to process a media stream of media content that is received via a network, the automated process comprising: 
requesting a first portion of the media stream by the client device transmitting a first HTTP GET request via the network, wherein the first portion of the media stream is encoded to represent a duration in time of the media content with a first number of video frames; 
rendering the video frames of the first portion at a first frame rate by the client device to thereby playback the first portion of the media stream; 
receiving a user instruction at the client device to perform a trick play function that adapts the playback speed of the media stream; 
in response to the user instruction to adapt the playback speed of the media stream, the client device transmitting a second HTTP GET request via the network to thereby request a second portion of the media stream, wherein the second portion of the media stream encodes substantially the same duration in time as the first portion but with a second number of video frames that is different than the first number of video frames used to encode the first portion; and 
rendering the frames of the second portion without degradation of the first frame rate, thereby presenting the second portion of the media stream at a different playback speed than the first portion of the media stream.

A method executable by a client device to process a media stream of media content that is received via a network, the method comprising: 

requesting a first portion of the media stream at the client device via the network, wherein the first portion is encoded with a predetermined duration of the media content with a first number of video frames; 

rendering the video frames of the first portion at a first frame rate by the client device to thereby playback the first portion of the media stream; 
receiving a user instruction at the client device to perform a trick play function that adapts the playback speed of the media stream; 
in response to the user instruction to adapt the playback speed of the media stream, requesting a second portion of the media stream via the network at the client device, wherein the second portion is encoded with the same predetermined duration of the media content as the first portion with a second number of video frames that is different than the first number of video frames used to encode the first portion; and 
rendering the frames of the second portion so that the predetermined duration of the media content represented by the second portion is rendered over a different period of time than the same predetermined duration of the media content represented by the first portion without degradation of the first frame rate.
Claim 7: wherein the first and second portions are received in response to first and second HTTP GET requests, respectively, that are sent by the client device to a content delivery network (CDN) on the network.


Claim 2, 3, 5,  6, 7, 8, 9, 10, 14 of the instant application corresponds to Claim 2, 3, 5, 6, 7, 8, 9, 10 and 13 of the US 10,075,744.


Claims 1-3, 5, 6, 8-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7, 9, 10, 19, 21 and 23 of U.S. Patent No. 9,510,029. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is broader in scope than Claim 1 of US 9,510,029.

Regarding Claim 1 of the Instant Application
Corresponds to Claim 1 and 7 of US 9,510,029 
An automated process executable by a client device to process a media stream of media content that is received via a network, the automated process comprising: 
requesting a first portion of the media stream by the client device transmitting a first HTTP GET request via the network, wherein the first portion of the media stream is encoded to represent a duration in time of the media content with a first number of video frames; 
rendering the video frames of the first portion at a first frame rate by the client device to thereby playback the first portion of the media stream; 
receiving a user instruction at the client device to perform a trick play function that adapts the playback speed of the media stream; 
in response to the user instruction to adapt the playback speed of the media stream, the client device transmitting a second HTTP GET request via the network to thereby request a second portion of the media stream, wherein the second portion of the media stream encodes substantially the same duration in time as the first portion but with a second number of video frames that is different than the first number of video frames used to encode the first portion; and 
rendering the frames of the second portion without degradation of the first frame rate, thereby presenting the second portion of the media stream at a different playback speed than the first portion of the media stream.

A method executable by a client device to process a media stream of 
media content that is received via a network, the method comprising:

requesting a first data file representing a first portion of the media stream at the client device via the network, wherein the first data file is encoded with a predetermined duration of the media content with a first number of video frames;  

rendering the video frames of the first data file at a first frame rate by the client device to thereby playback the first portion of the media stream represented by the first data file;  
receiving a user instruction at the client device to perform a trick play function that adapts the playback speed of the media stream;  
in response to the user instruction to adapt the playback speed of the media stream, requesting a second data file representing a second portion of the media stream via the network at the client device, wherein the second data file is encoded with the same predetermined duration of the media content as the first data file with a second number of video frames that is different than the first number of video frames used to encode the first data file;  and
performing the trick play function to adapt the playback speed of the media stream by rendering the frames of the second data file so that the predetermined duration of the media content represented by the second data file is rendered over a different period of time than the same predetermined duration of the media content represented by the first data file without degradation of the first frame rate. 
Claim 7: wherein the first and second portions are received in response to first and second HTTP GET requests, respectively, that are sent by the client device to a content delivery network (CDN) on the network.


Claim 2, 3, 6, 5 of the instant invention corresponds to Claim 2, 3, 10 and 9 of the US 9,510,029.

Claim 8, 9, 10 of the instant invention corresponds to Claim 19  21 and 23 of the US 9,510,029.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



February 11, 2021